Title: To John Adams from Edmé Jacques Genet, 1 August 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       
        ce ie. août 1778
       
      
      Genet a lhonneur de remercier Monsieur Adams qui n’ignore Sûrement pas que le Russel de l’Escadre de Byron est rentré à Plymouth le 23. en tres mauvais Etat, ayant été separé de l’Escadre le 8. juillet sur le grand Bane, par un violent coup de vent qui doit avoir également maltraité toute l’Escadre dont il ne donne pas de nouvelles.
     